Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA).
Claim 1 recites a manufacturing method of a turbine casing.  Applicant’s specification extensively discusses the state of the prior art turbine casings and their fabrication.  See outer casing (22) formed of ferritic heat resistant steel and an inner casing (21) disposed inside the outer casing 5and formed of austenitic heat resistant steel.  See Specification [0030] & [0038] and Fig. 7.  AAPA further teaches an exhaust hood to which a working medium after performing work in turbine stages is exhausted, is covered by the inner casing.  See Specification [0038] and Fig. 7.  Also, the term heat resistant steel is being interpreted as a term of art referring to steels that resist scaling at temperatures above 500 C.
The sole method step of claim 1 recites manufacturing the inner casing by using members produced by at least either forging or rolling.  As a matter of claim construction, the phrase by using members can mean either the inner casing is made of the members or that the members are tools used in the fabrication of the inner casing.  AAPA teaches casting the inner casing.  See Specification [0038].  A casting process involves casting equipment and control equipment.  Examiner takes Official Notice that such equipment will include nuts and bolts.  Examiner further takes Official Notice that bolts, may be manufactured partially by forging (specifically the hex head is forged).  It would have been obvious to cast the inner casing use equipment having forged bolts because it is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  Casting the inner casing using such equipment would meet the limitation of manufacturing the inner casing by using members produced by…forging.  To better claim the intended inventive method, examiner recommends amending claim 1 to actively recite forging or rolling actual components or portions of the inner casing.
Regarding claim 2, AAPA teaches the turbine casing is configured to make a cooling medium whose temperature is lower than that of the working medium which flows through the inside of the exhaust hood, 15flow through a space interposed between the outer casing and the inner casing.  See Specification [0032].  Finally, regarding claim 6 AAPA teaches the working medium contains a CO2 gas in a supercritical state.  See Specification [0005].  

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of either or both of U.S. 2020/0080435 to Durocher or U.S. 2016/0146052 to McGinnis.
Claim 1 recites a manufacturing method of a turbine casing.  Applicant’s specification extensively discusses the state of the prior art turbine casings and their fabrication.  See applicant’s published specification [0003]-[0038] and Fig. 7.  AAPA teaches the casing has outer casing (22) formed of ferritic heat resistant steel and an inner casing (21) disposed inside the outer casing 5and formed of austenitic heat resistant steel.  See Specification [0030] & [0038] and Fig. 7.  AAPA further teaches an exhaust hood to which a working medium after performing work in turbine stages is exhausted, is covered by the inner casing.  See Specification [0038] and Fig. 7.  Claim 1 then recites manufacturing the inner casing by using members produced by at least either forging or rolling.  This rejection is made using the interpretation that a portion of the inner casing must be forged or rolled.  
AAPA teaches casting the inner casing.  See Specification [0038].  But AAPA also teaches that such casting is difficult.  Id.  Thus, one of ordinary skill would have thought it obvious to try an alternate technique.  MPEP 2143(E) states it is obvious to try a modification to a system or method if: (1) the prior art identifies a problem or need known at the time of the invention, (2) the prior art teaches a finite number of predictable potential solutions, and (3) one of ordinary skill could have pursued the known solutions with a reasonable expectation of success.  See MPEP 2143(E).  In this case, AAPA teaches the known problem that casting can be difficult, and thus an alternate fabrication technique might be desired.  There are also a finite number of methods of forming steel (forging, rolling, stamping, AM, casting, etc).  While not all of these options would be considered predictable potential solutions, forging would. Both Durocher and McGinnis teach that forging is a known alternative to casting in turbine casing arts.  See Durocher [0018]-[0019] and McGinnis [0002]-[0003] & [0047]-[0050].  (As a side note, McGinnis further teaches that forging offers the benefit of uniformity in composition and structure.  See McGinnus [0048].)  Neither reference explicitly teaches forging an inner casing of austenitic heat resistant steel.  But they do teach that forging is traditionally an alternative to casting.  Thus, there would have been enough predictability to try forging the various parts of the inner casing out of the same material, rending the feature obvious.
Regarding claim 2, AAPA teaches the turbine casing is configured to make a cooling medium whose temperature is lower than that of the working medium which flows through the inside of the exhaust hood, 15flow through a space interposed between the outer casing and the inner casing.  See Specification [0032].
Claim 3 recites the inner casing is manufactured by using a member produced by casting, in 20addition to the members produced by at least either the forging or the rolling.  Durocher teaches that different casing components may be fabricated using different techniques, such as casting one segment and forging another.  See Durocher [0018]-[0019].  Thus, when modifying AAPA, it would have been obvious as a matter of common sense to use forging for those components that forging would be superior and casting for those components where casting would produce a superior component.  Regarding claim 4, AAPA teaches a heat-insulating coating is provided to the members.  See Specification [0039].  Likewise, AAPA teaches a heat-insulating board is provided to the members as recited in claim 5.  See Specification [0039].  Either of the coating or board would also be expected as a matter of common sense on a forged component for the same purpose.  Finally, regarding claim 6 AAPA teaches the working medium contains a CO2 gas in a supercritical state.  See Specification [0005].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726


    
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”